Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/12/2022 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
4.	Claims 1-12 are rejected under 35 U.S.C. 103 as unpatentable over Rieutort - Louis (US 20170365213 A1) in view of Morita (US 10319297 B2).
	Regarding claim 1, Rieutort - Louis (e.g., Figs. 2 and 5) discloses an organic light emitting diode display device comprising: 
a plurality of pixels (pixels 22); 
a plurality of scan lines (scan lines G) connected to the plurality of pixels (pixels 22) and which transmits corresponding scan signals (scan signal GW or GI) to the plurality of pixels (pixels 22); and 
a plurality of data lines (data lines D) connected to the plurality of pixels (pixels 22) and which transmits corresponding data signals (data signal DATA) to the plurality of pixels (pixels 22), 
wherein at least one of the plurality of pixels (pixels 22) includes: 
an organic light emitting diode (OLED 44) connected between a first power supply (ELVDD) and a second power supply (ELVSS); 
a first transistor (driving transistor T1) connected in series with the organic light emitting diode (OLED 44) between the first power supply (ELVDD) and the second power supply (ELVSS); 
a second transistor (switching transistor T2) turned on by a scan signal received from a corresponding one of the plurality of scan lines (scan signal GW) which transmits a data signal (data signal DATA) received from a corresponding one of the plurality of data lines (data line D) to one electrode of the first transistor (driving transistor T2), 
a capacitor (capacitor Cst) connected to a gate electrode of the first transistor (driving transistor T1) and stores a voltage corresponding to the data signal (data signal DATA), 
a third transistor (transistor T6) interposed between the organic light emitting diode (OLED 44) and the first transistor (driving transistor T1), 
a fourth transistor (transistor T7) turned on by the scan signal (scan signal GW) applying an initialization voltage (voltage VINI) to the anode of the organic light emitting diode (OLED 44), and
a fifth transistor (transistor T3) turned on by the scan signal (scan signal GW) which compensates a threshold voltage (threshold voltage Vth) of the first transistor (driving transistor T1) and is connected to the first transistor (driving transistor T1), and 
a seventh transistor (transistor T4) turned on by an initialization signal (control signal GI) enabled at a timing different from the scan signal (scan signal GW), which applies an initialization voltage (voltage VINI) to the gate electrode of the first transistor (driving transistor T1).

Although Rieutort – Louis’s Fig. 5 discloses the transistors T1-T7 of the pixel are p-channel transistor, Rieutort – Louis ([0033]) further discloses the transistors T1-T7 of the pixel may include p-channel transistors and n-channel transistors. It is known in the art that p-channel transistors are formed of polysilicon and n-channel transistors are formed of semiconducting oxide. The examiner further cites Morita as a reference. Morita (e.g., Figs. 1-2 and 8) discloses an organic light emitting diode display device similar to that disclosed by Rieutort – Louis, wherein at least one of a plurality of pixels (pixels PXs) includes:
an organic light emitting diode (OLED) connected between a first power supply (PVDD) and a second power supply (PVSS); 
a first transistor (driving transistor DRT) connected in series with the organic light emitting diode (OLED) between the first power supply (PVDD) and the second power supply (PVSS); 
a second transistor (switching transistor SST) turned on by a scan signal received from a corresponding one of the plurality of scan lines (scan signal Scan[n] from scan line Scan[n]) which transmits a data signal received from a corresponding one of the plurality of data lines (data signal Vsig[m] from data line Vsig[m]) to one electrode of the first transistor (driving transistor DRT), 
a capacitor (capacitor Cs) connected to a gate electrode of the first transistor (driving transistor DRT) and stores a voltage corresponding to the data signal (data signal Vsig[m]), 
a third transistor (transistor BCT) interposed between the organic light emitting diode (OLED) and the first transistor (driving transistor DRT), 
a fourth transistor (transistor RST) turned on by the scan signal (scan signal Scan[n] from scan line Scan[n]) applying an initialization voltage (voltage Vrst[m]) to the anode of the organic light emitting diode (OLED), and
a fifth transistor (transistor TCT) turned on by the scan signal (scan signal Scan[n] from scan line Scan[n]) which compensates a threshold voltage (threshold voltage Vth) of the first transistor (driving transistors DRT) and is connected to the first transistor (driving transistors DRT).

The second transistor (transistor SST), the fourth transistor (transistor RST), and the fifth transistor (transistor TCT) as disclosed by Morita correspond to the second transistor (transistor T2), the fourth transistor (transistor T7), and the fifth transistor (transistor T3) as disclosed by Rieutort – Louis, respectively. The difference between Morita and Rieutort – Louis is that the second transistor (transistor SST), the fourth transistor (transistor RST), and the fifth transistor (transistor TCT) as disclosed by Morita are n-channel oxide transistor, while the second transistor (transistor T2), the fourth transistor (transistor T7), and the fifth transistor (transistor T3) as disclosed by Rieutort – Louis are p-channel polysilicon transistors. Exchange between n-channel transistor and p-channel transistor are well known in the art. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to modify or substitute the second transistor (transistor T2), the fourth transistor (transistor T7), and the fifth transistor (transistor T3) as disclosed by Rieutort – Louis with the n-channel transistors as taught by Morita, which would result in a pixel circuit as illustrated below

    PNG
    media_image1.png
    732
    881
    media_image1.png
    Greyscale

Pixel circuit as taught by Rieutort – Louis and Morita
wherein the at least one of the plurality of pixels includes both an oxide semiconductor transistor and a polycrystalline silicon semiconductor transistor (e.g., driving transistor T1 is a polycrystalline silicon semiconductor transistor; transistors T2, T3, and T7 are oxide semiconductor transistors; Morita’s col. 16, lines 3-9, col. 17, lines 44-47, and col. 6, lines 32-39).

 The combination of Rieutort – Louis and Morita does not modify the operation of the device and involves only routine skill in the art. Furthermore, the combination would provide a TFT backplane having at least one TFT with oxide active layer and at least one TFT with low-temperature poly-silicon active layer, which is capable of high speed operation and high power efficiency for a large size display.

Regarding claim 2, Rieutort – Louis in view of Morita discloses the organic light emitting diode display device of claim 1, Rieutort – Louis (e.g., Fig. 5) discloses a fifth transistor (transistor T3) which compensates a threshold voltage (threshold voltage Vth) of the first transistor (driving transistors T1) and is connected to the first transistor (driving transistors T1). In addition, Morita (e.g., Figs. 1-2 and 4) also discloses further comprising: a fifth transistor (transistor TCT) which compensates a threshold voltage (threshold voltage Vth) of the first transistor (driving transistors DRT) and is connected to the first transistor (driving transistors DRT).

Regarding claim 3, Rieutort – Louis in view of Morita discloses the organic light emitting diode display device of claim 2, Morita (e.g., Figs. 1-2 and 4) discloses wherein the fifth transistor (transistor TCT) is the oxide semiconductor transistor (transistor TCT is an oxide semiconductor transistor; col. 6, lines 44-47, col. 8, lines 19-22, and col. 17, lines 55-56) and the first transistor (driving transistors DRT) is the polycrystalline silicon semiconductor transistor (driving transistor DRT is a polycrystalline silicon semiconductor transistor; col. 6, lines 32-39 and col. 16, lines 3-6). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Morita to the OLED display device of Rieutort – Louis for the same reason above.

Regarding claim 4, Rieutort – Louis in view of Morita discloses the organic light emitting diode display device of claim 3, Rieutort - Louis (e.g., Figs. 2 and 5) discloses further comprising: a plurality of a second lines (control signal lines EM) connected to the plurality of pixels (pixels 22) and which transmits corresponding a second signal (control signal EM]) to the plurality of pixels (pixels 22); and an sixth transistor (transistor T5) interposed between the first transistor (transistor T1) and the first power supply (ELVDD) and turned on by the second signal (control signal EM]).

Regarding claim 5, Rieutort – Louis in view of Morita discloses the organic light emitting diode display device of claim 4, Rieutort - Louis (e.g., Figs. 2 and 5) discloses wherein the sixth transistor is the polycrystalline silicon semiconductor transistor (transistor T5 is a p-channel transistor). It is known in the art a p-channel transistor is formed from polysilicon. As a reference, Morita discloses wherein the sixth transistor (transistor BCT2) is the polycrystalline silicon semiconductor transistor (transistor BCT2 is a polycrystalline silicon semiconductor transistor; col. 6, lines 32-39). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Morita to the OLED display device of Rieutort – Louis for the same reason above.

Regarding claim 6, Rieutort – Louis in view of Morita discloses the organic light emitting diode display device of claim 3, Rieutort - Louis (e.g., Figs. 2 and 5) discloses wherein the fifth transistor (transistor T3) is interposed between another electrode of the first transistor (driving transistors T1) and the gate electrode of the first transistor (driving transistors T1). In addition, Morita (e.g., Figs. 1-2 and 4) also discloses wherein the fifth transistor (transistor TCT) is interposed between another electrode of the first transistor (driving transistors DRT) and the gate electrode of the first transistor (driving transistors DRT).

Regarding claim 7, Rieutort – Louis in view of Morita discloses the organic light emitting diode display device of claim 3, Rieutort - Louis (e.g., Figs. 2 and 5) discloses the organic light emitting diode display device further comprising: a seventh transistor (transistor T4) which applies an initialization voltage (voltage VINI) to the gate electrode of the first transistor (driving transistors T1).

Regarding claim 8, Rieutort – Louis in view of Morita discloses the organic light emitting diode display device of claim 7, but does not disclose wherein the seventh transistor is the oxide semiconductor transistor. However, Morita (e.g., Figs. 5-6) discloses an organic light emitting diode display device comprising: a seventh transistor (transistor ICT) which applies an initialization voltage (voltage Vrst[m]) to the gate electrode of the first transistor (driving transistors DRT), wherein the seventh transistor (transistor ICT) is the oxide semiconductor transistor (transistor ICT is an oxide semiconductor transistor; col. 6, lines 44-47 and col. 8, lines 19-22) and the first transistor (driving transistors DRT) is the polycrystalline silicon semiconductor transistor (driving transistor DRT is a polycrystalline silicon semiconductor transistor; col. 6, lines 32-39 and col. 16, lines 3-6). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Morita to the OLED pixel circuit of Rieutort – Louis for the same reason above.

Regarding claim 9, Rieutort - Louis (e.g., Figs. 2 and 5) discloses a pixel circuit (pixel circuit 22), comprising: 
an organic light emitting diode (OLED 44) connected between a first power supply (ELVDD) and a second power supply (ELVSS); 
a first transistor (driving transistor T1) connected in series with the organic light emitting diode (OLED 44); 
a second transistor (switching transistor T2) turned on by a scan signal (scan signal GW) received from a corresponding one of the plurality of scan lines (scan line G) which transmits a data signal (data signal DATA) to one electrode of the first transistor (switching transistor T2), 
a capacitor (capacitor Cst) connected to a gate electrode of the first transistor (driving transistor T1) and stores a voltage corresponding to the data signal (data signal DATA), 
a third transistor (transistor T6) interposed between the organic light emitting diode (OLED 44) and the first transistor (driving transistor T1), 
a fourth transistor (transistor T7) turned on by the scan signal (scan signal GW) applying an initialization voltage (voltage VINI) to the anode of the organic light emitting diode (OLED 44), 
a fifth transistor (transistor T3) turned on by the scan signal (scan signal GW) which compensates a threshold voltage (threshold voltage Vth) of the first transistor (driving transistor T1) and is connected to the first transistor (driving transistor T1), and 
a seventh transistor (transistor T4) turned on by an initialization signal (control signal GI) enabled at a timing different from the scan signal (scan signal GW), which applies an initialization voltage (voltage VINI) to the gate electrode of the first transistor (driving transistor T1).

Although Rieutort – Louis’s Fig. 5 discloses the transistors T1-T7 of the pixel are p-channel transistor, Rieutort – Louis ([0033]) further discloses the transistors T1-T7 of the pixel may include p-channel transistors and n-channel transistors. It is known in the art that p-channel transistors are formed of polysilicon and n-channel transistors are formed of semiconducting oxide. The examiner further cites Morita as a reference. Morita (e.g., Figs. 1-2 and 8) discloses an organic light emitting diode display device similar to that disclosed by Rieutort – Louis, wherein at least one of a plurality of pixels (pixels PXs) includes:
an organic light emitting diode (OLED) connected between a first power supply (PVDD) and a second power supply (PVSS); 
a first transistor (driving transistor DRT) connected in series with the organic light emitting diode (OLED) between the first power supply (PVDD) and the second power supply (PVSS); 
a second transistor (switching transistor SST) turned on by a scan signal received from a corresponding one of the plurality of scan lines (scan signal Scan[n] from scan line Scan[n]) which transmits a data signal received from a corresponding one of the plurality of data lines (data signal Vsig[m] from data line Vsig[m]) to one electrode of the first transistor (driving transistor DRT), 
a capacitor (capacitor Cs) connected to a gate electrode of the first transistor (driving transistor DRT) and stores a voltage corresponding to the data signal (data signal Vsig[m]), 
a third transistor (transistor BCT) interposed between the organic light emitting diode (OLED) and the first transistor (driving transistor DRT), 
a fourth transistor (transistor RST) turned on by the scan signal (scan signal Scan[n] from scan line Scan[n]) applying an initialization voltage (voltage Vrst[m]) to the anode of the organic light emitting diode (OLED), and
a fifth transistor (transistor TCT) turned on by the scan signal (scan signal Scan[n] from scan line Scan[n]) which compensates a threshold voltage (threshold voltage Vth) of the first transistor (driving transistors DRT) and is connected to the first transistor (driving transistors DRT).

The second transistor (transistor SST), the fourth transistor (transistor RST), and the fifth transistor (transistor TCT) as disclosed by Morita correspond to the second transistor (transistor T2), the fourth transistor (transistor T7), and the fifth transistor (transistor T3) as disclosed by Rieutort – Louis, respectively. The difference between Morita and Rieutort – Louis is that the second transistor (transistor SST), the fourth transistor (transistor RST), and the fifth transistor (transistor TCT) as disclosed by Morita are n-channel oxide transistor, while the second transistor (transistor T2), the fourth transistor (transistor T7), and the fifth transistor (transistor T3) as disclosed by Rieutort – Louis are p-channel polysilicon transistors. Exchange between n-channel transistor and p-channel transistor are well known in the art. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to modify or substitute the second transistor (transistor T2), the fourth transistor (transistor T7), and the fifth transistor (transistor T3) as disclosed by Rieutort – Louis with the n-channel transistors as taught by Morita, which would result in a pixel circuit as illustrated on below,

    PNG
    media_image2.png
    702
    959
    media_image2.png
    Greyscale

wherein the at least one of the plurality of pixels includes both an oxide semiconductor transistor and a polycrystalline silicon semiconductor transistor (e.g., driving transistor T1 is a polycrystalline silicon semiconductor transistor; transistors T2, T3, and T7 are oxide semiconductor transistors; Morita’s col. 16, lines 3-9, col. 17, lines 44-47, and col. 6, lines 32-39).

The combination of Rieutort – Louis and Morita does not modify the operation of the device and involves only routine skill in the art. Furthermore, the combination would provide a TFT backplane having at least one TFT with oxide active layer and at least one TFT with low-temperature poly-silicon active layer, which is capable of high speed operation and high power efficiency for a large size display.

Regarding claim 10, Rieutort – Louis in view of Morita discloses the pixel circuit of claim 9, Morita (e.g., Figs. 2 and 4) discloses wherein the fifth transistor (transistor TCT) is the oxide semiconductor transistor (transistor TCT is an oxide semiconductor transistor; col. 6, lines 44-47, col. 8, lines 19-22, and col. 17, lines 55-56) and the first transistor (driving transistors DRT) is the polycrystalline silicon semiconductor transistor (driving transistor DRT is a polycrystalline silicon semiconductor transistor; col. 6, lines 32-39 and col. 16, lines 3-6). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Morita to the OLED display device of Rieutort – Louis for the same reason above.

Regarding claim 11, Rieutort – Louis in view of Morita discloses the pixel circuit claim 10, Rieutort - Louis (e.g., Figs. 2 and 5) discloses the pixel circuit further comprising: an sixth transistor (transistor T5) interposed between the first transistor (transistor T1) and the first power supply (ELVDD).

Regarding claim 12, Rieutort – Louis in view of Morita discloses the pixel circuit claim 10, Rieutort - Louis (e.g., Figs. 2 and 5) discloses wherein the fifth transistor (transistor T3) is interposed between another electrode of the first transistor (driving transistors T1) and the gate electrode of the first transistor (driving transistors T1). In addition, Morita (e.g., Figs. 2 and 4) discloses wherein the fifth transistor (transistor TCT) is interposed between one electrode of the first transistor (driving transistors DRT) and the gate electrode of the first transistor (driving transistors DRT).

Regarding claim 13, Rieutort – Louis in view of Morita discloses the pixel circuit claim 9, Rieutort - Louis (e.g., Figs. 2 and 5) discloses the pixel circuit further comprising: an seventh transistor (transistor T4) which applies an initialization voltage to the gate electrode of the first transistor (transistor T1).

Regarding claim 14, Rieutort – Louis in view of Morita discloses the pixel circuit claim 9, but does not disclose wherein the seventh transistor is the oxide semiconductor transistor. However, Morita (e.g., Figs. 5-6) discloses an organic light emitting diode display device comprising: a seventh transistor (transistor ICT) which applies an initialization voltage (voltage Vrst[m]) to the gate electrode of the first transistor (driving transistors DRT), wherein the seventh transistor (transistor ICT) is the oxide semiconductor transistor (transistor ICT is an oxide semiconductor transistor; col. 6, lines 44-47 and col. 8, lines 19-22) and the first transistor (driving transistors DRT) is the polycrystalline silicon semiconductor transistor (driving transistor DRT is a polycrystalline silicon semiconductor transistor; col. 6, lines 32-39 and col. 16, lines 3-6). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Morita to the OLED pixel circuit of Rieutort – Louis for the same reason above. However, Morita (e.g., Figs. 5-6) discloses an organic light emitting diode display device comprising: a seventh transistor (transistor ICT) which applies an initialization voltage (voltage Vrst[m]) to the gate electrode of the first transistor (driving transistors DRT), wherein the seventh transistor (transistor ICT) is the oxide semiconductor transistor (transistor ICT is an oxide semiconductor transistor; col. 6, lines 44-47 and col. 8, lines 19-22) and the first transistor (driving transistors DRT) is the polycrystalline silicon semiconductor transistor (driving transistor DRT is a polycrystalline silicon semiconductor transistor; col. 6, lines 32-39 and col. 16, lines 3-6). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Morita to the OLED pixel circuit of Rieutort – Louis for the same reason above.

Response to Arguments
5.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the reference of Rieutort - Louis (US 20170365213 A1) has been used for new ground rejection.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691